Exhibit 10.78

 

U-STORE-IT TRUST

 

TRUSTEES DEFERRED COMPENSATION PLAN

 

 

Amended and Restated Effective January 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE 1 PURPOSE

 

1

 

 

 

ARTICLE 2 DEFINITIONS

 

1

 

 

 

ARTICLE 3 PARTICIPATION

 

3

3.1

Eligibility

 

3

3.2

Participation

 

3

 

 

 

 

ARTICLE 4 BENEFITS

 

3

4.1

Deferred Compensation

 

3

4.2

Election Procedures

 

3

4.3

One Time Change in Time and Form of Payment

 

4

 

 

 

 

ARTICLE 5 ACCOUNTS

 

5

5.1

Participant Accounts

 

5

5.2

Returns on Distribution Accounts

 

5

5.3

Deemed Investment Options

 

5

5.4

Changes in Deemed Investment Options

 

6

5.5

Valuation of Accounts

 

6

5.6

Statement of Accounts

 

6

5.7

Distributions from Accounts

 

6

5.8

Deemed Company Stock Fund

 

6

 

 

 

 

ARTICLE 6 DISTRIBUTIONS

 

7

6.1

Retirement Distribution Option

 

7

6.2

In-Service Distribution Option

 

7

 

 

 

 

ARTICLE 7 BENEFITS TO PARTICIPANTS

 

7

7.1

Benefits Under the Retirement Distribution Option

 

7

7.2

Benefits Under the In-Service Distribution Option

 

8

 

 

 

 

ARTICLE 8 SURVIVOR BENEFITS

 

9

8.1

Death of Participant Prior to the Commencement of Benefits

 

9

8.2

Survivor Benefits Under the Retirement Distribution Option

 

9

8.3

Survivor Benefits Under the In-Service Distribution Option

 

9

8.4

Death of Participant After Benefits Have Commenced

 

9

 

 

 

 

ARTICLE 9 EMERGENCY BENEFIT

 

9

 

 

 

ARTICLE 10 ADMINISTRATION

 

10

10.1

Plan Administrator

 

10

10.2

Appointment of Administrative Committee

 

10

 

--------------------------------------------------------------------------------


 

10.3

Powers of Plan Administrator

 

10

10.4

Limitation of Liability

 

11

10.5

Claims Procedures.

 

11

 

 

 

 

ARTICLE 11 MISCELLANEOUS

 

12

11.1

Unfunded Plan.

 

12

11.2

Spendthrift Provision

 

12

11.3

Employment Rights

 

12

11.4

Designation of Beneficiary

 

12

11.5

Amendment or Termination

 

13

11.6

No Fiduciary Relationship Created

 

13

11.7

Release

 

13

11.8

No Warranty or Representation

 

13

11.9

Construction

 

13

11.10

Governing Law

 

13

11.11

Counterparts

 

13

11.12

American Jobs Creation Act of 2004

 

13

11.13

Transition Elections

 

13

11.14

Permissible Accelerations

 

14

 

2

--------------------------------------------------------------------------------


 

U-STORE-IT TRUST TRUSTEES DEFERRED COMPENSATION PLAN

 


ARTICLE 1


PURPOSE


 

The U-Store-It Trust Trustees Deferred Compensation Plan (the “Plan”) is hereby
amended and restated in accordance with the following terms and conditions for
the purpose of providing a vehicle for deferring the payment of Compensation to
members of the Board and promoting the success of U-Store-It Trust by aligning
the financial interests of the Trustees providing services to the Company with
long term shareholder value. The Plan is intended to be a non-qualified deferred
compensation arrangement. The Plan was originally adopted by the Board on
December 13, 2006, amended and restated as of January 1, 2007 and is hereby
further amended and restated effective January 1, 2009.

 


ARTICLE 2


DEFINITIONS


 

The following terms shall have the following meanings described in this Article
unless the context clearly indicates another meaning. All references in the Plan
to specific Articles or Sections shall refer to Articles or Sections of the Plan
unless otherwise stated.

 


2.1           ACCOUNT  MEANS THE RECORD OR RECORDS ESTABLISHED FOR EACH
PARTICIPANT IN ACCORDANCE WITH SECTION 5.1.


 


2.2           BENEFICIARY  MEANS THE PERSON OR PERSONS WHO, PURSUANT TO ARTICLE
8, ARE ENTITLED TO A DISTRIBUTION FROM THE PLAN AFTER A PARTICIPANT’S DEATH.


 


2.3           BOARD  MEANS THE BOARD OF TRUSTEES OF THE COMPANY.


 


2.4           CODE  MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


2.5           COMPANY  MEANS U-STORE-IT TRUST, A MARYLAND REAL ESTATE INVESTMENT
TRUST.


 


2.6           COMPENSATION  MEANS FOR A PLAN YEAR THE ANNUAL FEE RELATED TO
BOARD MEMBERSHIP, BOARD MEETINGS AND BOARD COMMITTEE MEETINGS PAYABLE TO A
TRUSTEE FOR SERVICES RENDERED AS A MEMBER OF THE BOARD DURING SUCH PLAN YEAR
THAT WOULD OTHERWISE BE REPORTED ON FORM 1099 — MISC. NOTWITHSTANDING THE
FOREGOING, COMPENSATION DOES NOT INCLUDE EXPENSE REIMBURSEMENTS INCURRED IN
CONNECTION WITH ATTENDANCE AT BOARD MEETINGS.


 


2.7           COMPENSATION COMMITTEE  MEANS THE COMPENSATION COMMITTEE OF THE
BOARD OF TRUSTEES OR, AT ANY TIME THAT NO SUCH COMMITTEE EXISTS, THE BOARD.


 


2.8           DEFERRED COMPENSATION  MEANS THE PORTION OF A PARTICIPANT’S
COMPENSATION ALLOCATED TO THE PARTICIPANT’S RETIREMENT DISTRIBUTION ACCOUNT OR
AN IN-SERVICE DISTRIBUTION ACCOUNT IN ACCORDANCE WITH SECTION 4.1 OF THE PLAN.

 

--------------------------------------------------------------------------------


 


2.9           DEEMED INVESTMENT OPTIONS  MEANS THE DEEMED INVESTMENT OPTIONS
SELECTED BY THE PARTICIPANT FROM TIME TO TIME PURSUANT TO WHICH DEEMED EARNINGS
ARE CREDITED TO THE PARTICIPANT’S DISTRIBUTION ACCOUNTS.


 


2.10         DISTRIBUTION ACCOUNT  MEANS, WITH RESPECT TO A PARTICIPANT, THE
RETIREMENT DISTRIBUTION ACCOUNT AND/OR THE IN-SERVICE DISTRIBUTION ACCOUNTS
ESTABLISHED ON THE BOOKS OF ACCOUNT OF THE COMPANY, PURSUANT TO SECTION 5.1.


 


2.11         DISTRIBUTION OPTION  MEANS THE TWO DISTRIBUTION OPTIONS WHICH ARE
AVAILABLE UNDER THE PLAN, CONSISTING OF THE RETIREMENT DISTRIBUTION OPTION AND
THE IN-SERVICE DISTRIBUTION OPTION.


 


2.12         ELECTION AGREEMENT  MEANS THE WRITTEN AGREEMENT ENTERED INTO BY A
TRUSTEE, PURSUANT TO WHICH THE TRUSTEE BECOMES A PARTICIPANT IN THE PLAN AND
MAKES AN ELECTION RELATING TO DEFERRED COMPENSATION AND THE PERIOD OVER WHICH
DEFERRED COMPENSATION AND INVESTMENT RETURN THEREON WILL BE PAID.


 


2.13         IN-SERVICE DISTRIBUTION ACCOUNTS  MEANS THE ACCOUNTS MAINTAINED FOR
A PARTICIPANT FOR EACH PLAN YEAR TO WHICH DEFERRED COMPENSATION IS CREDITED
PURSUANT TO THE IN-SERVICE DISTRIBUTION OPTION.


 


2.14         IN-SERVICE DISTRIBUTION OPTION  MEANS THE DISTRIBUTION OPTION
PURSUANT TO WHICH BENEFITS ARE PAYABLE IN ACCORDANCE WITH SECTION 7.2.


 


2.15         PARTICIPANT  MEANS ANY TRUSTEE (A) WHO IS SELECTED TO PARTICIPATE
IN THE PLAN, (B) WHO ELECTS TO PARTICIPATE IN THE PLAN, (C) WHO SIGNS AN
ELECTION, (D) WHOSE SIGNED ELECTION FORM IS ACCEPTED BY THE PLAN ADMINISTRATOR,
AND (E) WHO COMMENCES PARTICIPATION IN THE PLAN.


 


2.16         PLAN  MEANS THE PLAN, THE TERMS AND PROVISIONS OF WHICH ARE HEREIN
SET FORTH, AND AS IT MAY BE AMENDED OR RESTATED FROM TIME TO TIME, DESIGNATED AS
THE “U-STORE-IT TRUST TRUSTEES DEFERRED COMPENSATION PLAN.”


 


2.17         PLAN ADMINISTRATOR  MEANS THE COMPANY.


 


2.18         PLAN YEAR  MEANS THE PERIOD BEGINNING ON JANUARY 1 AND ENDING ON
DECEMBER 31 OF EACH YEAR.


 


2.19         RETIREMENT  MEANS A PARTICIPANT’S SEPARATION FROM SERVICE AS A
TRUSTEE (FOR REASONS OTHER THAN DEATH) AT OR AFTER AGE 55.


 


2.20         RETIREMENT DISTRIBUTION ACCOUNT  MEANS THE ACCOUNT MAINTAINED FOR A
PARTICIPANT TO WHICH DEFERRED COMPENSATION IS CREDITED PURSUANT TO THE
RETIREMENT DISTRIBUTION OPTION.


 


2.21         RETIREMENT DISTRIBUTION OPTION  MEANS THE DISTRIBUTION OPTION
PURSUANT TO WHICH BENEFITS ARE PAYABLE IN ACCORDANCE WITH SECTION 7.1.


 


2.22         SEPARATION FROM SERVICE  MEANS A “SEPARATION FROM SERVICE” AS
DEFINED IN SECTION 1.409A-1(H) OF THE TREASURY REGULATIONS.

 

2

--------------------------------------------------------------------------------


 


2.23         TRUST  MEANS ANY DOMESTIC TRUST THAT MAY BE MAINTAINED IN THE
UNITED STATES PURSUANT TO SECTION 11.1.


 


2.24         TRUSTEE  MEANS ANY INDIVIDUAL WHO IS A MEMBER OF THE BOARD.


 


ARTICLE 3


PARTICIPATION


 


3.1           ELIGIBILITY. TRUSTEE SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN
IF HE OR SHE IS A TRUSTEE DESIGNATED AS ELIGIBLE BY THE BOARD OR THE
COMPENSATION COMMITTEE. INDIVIDUALS NOT SPECIFICALLY DESIGNATED BY THE BOARD OR
THE COMPENSATION COMMITTEE ARE NOT ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


3.2           PARTICIPATION. A TRUSTEE SHALL BECOME A PARTICIPANT AS OF THE DATE
HE OR SHE SATISFIES THE ELIGIBILITY REQUIREMENTS OF SECTION 3.1 AND COMPLETES
ALL ADMINISTRATIVE FORMS REQUIRED BY THE PLAN ADMINISTRATOR. A PARTICIPANT’S
PARTICIPATION IN THE PLAN SHALL TERMINATE UPON SEPARATION FROM SERVICE,
VOLUNTARILY OR INVOLUNTARILY, FOR ANY REASON, INCLUDING DEATH OR UPON SUCH OTHER
EVENTS AS DETERMINED BY THE BOARD OR THE COMPENSATION COMMITTEE.


 


ARTICLE 4


BENEFITS


 


4.1           DEFERRED COMPENSATION. SUBJECT TO ANY LIMITATIONS ESTABLISHED BY
THE COMPENSATION COMMITTEE OR THE PLAN ADMINISTRATOR AND IN ACCORDANCE WITH THE
PROCEDURES DESCRIBED IN SECTION 4.2, A PARTICIPANT MAY ELECT FOR A PLAN YEAR TO
HAVE HIS OR HER COMPENSATION DEFERRED IN ANY AMOUNT, EXPRESSED AS A PERCENTAGE,
AND TO HAVE THAT AMOUNT CREDITED TO HIS OR HER RETIREMENT DISTRIBUTION ACCOUNT
OR IN-SERVICE DISTRIBUTION ACCOUNT FOR SUCH PLAN YEAR AS DEFERRED COMPENSATION.
DEFERRED COMPENSATION SHALL BE CREDITED TO A PARTICIPANT’S ACCOUNTS AS OF THE
DATE IT WOULD BE PAYABLE BUT FOR THE ELECTION TO DEFER.


 


4.2           ELECTION PROCEDURES.


 


(A)           EXCEPT AS PROVIDED IN PARAGRAPH (B) BELOW, COMPENSATION FOR
SERVICES PERFORMED DURING A PLAN YEAR MAY BE DEFERRED AT THE PARTICIPANT’S
ELECTION ONLY IF THE ELECTION TO DEFER SUCH COMPENSATION IS MADE NOT LATER THAN
THE CLOSE OF THE PRECEDING PLAN YEAR.


 


(B)           IN THE CASE OF THE FIRST YEAR IN WHICH A PARTICIPANT BECOMES
ELIGIBLE TO PARTICIPATE IN THE PLAN, THE PARTICIPANT’S ELECTION SHALL ONLY BE
VALID WITH RESPECT TO COMPENSATION EARNED WITH RESPECT TO SERVICES TO BE
PERFORMED SUBSEQUENT TO THE DATE OF THE ELECTION WHICH MUST BE MADE WITHIN 30
DAYS AFTER THE DATE THE PARTICIPANT BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


(C)           EACH PARTICIPANT SHALL ON HIS OR HER ELECTION AGREEMENT WITH
RESPECT TO EACH PLAN YEAR (I) SPECIFY THE PERCENTAGE OF COMPENSATION THE
PARTICIPANT ELECTS TO DEFER FOR SUCH PLAN YEAR; (II) ALLOCATE HIS OR HER
DEFERRALS BETWEEN THE IN-SERVICE DISTRIBUTION

 

3

--------------------------------------------------------------------------------


 


OPTION AND THE RETIREMENT DISTRIBUTION OPTION IN INCREMENTS OF TEN PERCENT,
PROVIDED, HOWEVER, THAT 100 PERCENT OF SUCH DEFERRALS MAY BE ALLOCATED TO ONE OR
THE OTHER OF THE DISTRIBUTION OPTIONS; (III) WITH RESPECT TO AMOUNTS ALLOCATED
TO THE RETIREMENT DISTRIBUTION OPTION FOR THE FIRST PLAN YEAR IN WHICH AMOUNTS
ARE ALLOCATED TO THE RETIREMENT DISTRIBUTION OPTION, ELECT WHETHER SUCH AMOUNTS
WILL BE PAID IN A SINGLE LUMP SUM OR IN ANNUAL INSTALLMENTS PAYABLE OVER FIVE,
TEN, OR FIFTEEN YEARS UPON THE PARTICIPANT’S SEPARATION FROM SERVICE; AND (IV)
WITH RESPECT TO AMOUNTS ALLOCATED TO THE IN-SERVICE DISTRIBUTION OPTION FOR THE
PLAN YEAR, ELECT THE TIME AND MANNER OF DISTRIBUTION FROM AMONG THE OPTIONS
DESCRIBED IN SECTION 7.2. MOREOVER, (X) AT ANY TIME PRIOR TO THE FIRST PLAN YEAR
OR OTHER PERIOD IN WHICH A PARTICIPANT DEFERS COMPENSATION INTO HIS OR HER
RETIREMENT DISTRIBUTION ACCOUNT, SUCH PARTICIPANT MAY IRREVOCABLY SPECIFY IN HIS
OR HER ELECTION AGREEMENT THAT DISTRIBUTION OF HIS OR HER RETIREMENT
DISTRIBUTION ACCOUNT IS TO BE MADE IN A LUMP SUM ON THE 60TH DAY FOLLOWING THE
DATE OF A CHANGE IN CONTROL EVENT WITHIN THE MEANING OF SECTION 1.409A-3(I)(5)
OF THE TREASURY REGULATIONS, NOTWITHSTANDING ANY OTHER ELECTION MADE HEREUNDER,
AND (Y) AT ANY TIME PRIOR TO THE FIRST PLAN YEAR OR OTHER PERIOD IN WHICH A
PARTICIPANT DEFERS COMPENSATION INTO AN IN-SERVICE DISTRIBUTION ACCOUNT, SUCH
PARTICIPANT MAY IRREVOCABLY SPECIFY IN HIS ELECTION AGREEMENT THAT DISTRIBUTION
OF SUCH IN-SERVICE DISTRIBUTION ACCOUNT IS TO BE MADE IN A LUMP SUM ON THE 60TH
DAY FOLLOWING THE DATE OF A CHANGE IN CONTROL EVENT WITHIN THE MEANING OF
SECTION 1.409A-3(I)(5) OF THE TREASURY REGULATIONS, NOTWITHSTANDING ANY OTHER
ELECTION MADE HEREUNDER.


 


(D)           A PARTICIPANT CAN CHANGE HIS OR HER ELECTION AGREEMENT AND AN
ELIGIBLE TRUSTEE WHO IS NOT A PARTICIPANT MAY BECOME A PARTICIPANT, AS OF ANY
JANUARY 1 BY COMPLETING, SIGNING AND FILING AN ELECTION AGREEMENT WITH THE PLAN
ADMINISTRATOR NOT LATER THAN THE PRECEDING DECEMBER 31 (SUBJECT, HOWEVER, TO THE
PROVISIONS OF PARAGRAPH (B) ABOVE IN THE CASE OF A PARTICIPANT WHO BECOMES NEWLY
ELIGIBLE DURING THE PLAN YEAR). A PARTICIPANT WHO DOES NOT COMPLETE A NEW
ELECTION AGREEMENT FOR A PLAN YEAR WILL BE DEEMED TO HAVE ELECTED NOT TO HAVE
ANY DEFERRED COMPENSATION FOR THE PLAN YEAR. IN THE EVENT ANY AMOUNT IS CREDITED
TO THE ACCOUNT OF A PARTICIPANT WITH RESPECT TO WHICH NO TIMELY ELECTION
CONCERNING METHOD OF PAYMENT HAS BEEN MADE, SUCH AMOUNT SHALL BE CREDITED TO THE
RETIREMENT DISTRIBUTION ACCOUNT OF SUCH PARTICIPANT AND IF SUCH PARTICIPANT DOES
NOT HAVE A RETIREMENT DISTRIBUTION ACCOUNT ELECTION ON FILE, SUCH PARTICIPANT
WILL BE DEEMED TO HAVE ELECTED A SINGLE LUMP SUM TO BE PAID ON THE 60TH DAY
AFTER THE DATE OF RETIREMENT.


 


(E)           AN ELECTION OF DEFERRED COMPENSATION SHALL BE IRREVOCABLE ON THE
FIRST DAY OF THE PLAN YEAR (OR OTHER PERIOD) TO WHICH IT RELATES, EXCEPT THAT IN
THE CASE OF AN UNFORESEEABLE EMERGENCY AS DEFINED IN ARTICLE 9, THE ELECTION
SHALL BE CANCELLED FOR THE REMAINDER OF THE PLAN YEAR.


 


(F)            ALL ELECTION AGREEMENTS SHALL BE IN A FORM ACCEPTABLE TO THE PLAN
ADMINISTRATOR AND SHALL BE COMPLETED, SIGNED, AND FILED WITH THE PLAN
ADMINISTRATOR AS PROVIDED HEREIN.


 


4.3           ONE TIME CHANGE IN TIME AND FORM OF PAYMENT. NOTWITHSTANDING THE
METHOD OF PAYMENT ELECTED OR DEEMED ELECTED BY A PARTICIPANT WITH RESPECT TO HIS
RETIREMENT DISTRIBUTION ACCOUNT OR ANY OF HIS IN-SERVICE DISTRIBUTION

 

4

--------------------------------------------------------------------------------


 


ACCOUNTS IN ACCORDANCE WITH SECTION 4.2(C)(III), 4.2(C)(IV) OR 4.2(D), SUCH
PARTICIPANT MAY ELECT TO MAKE ONE CHANGE TO THE TIME OR FORM OF ANY SUCH PAYMENT
TO ANY OTHER PERMISSIBLE PAYMENT OPTION AT ANY TIME UP TO 12 MONTHS BEFORE THE
FIRST SCHEDULED PAYMENT; PROVIDED, HOWEVER, THAT (A) ANY SUCH ELECTION SHALL NOT
BE EFFECTIVE FOR AT LEAST 12 MONTHS FOLLOWING THE DATE MADE; AND (B) TO THE
EXTENT REQUIRED BY SECTION 409A OF THE CODE, AS A RESULT OF ANY SUCH CHANGE,
PAYMENT OR COMMENCEMENT OF PAYMENT SHALL BE DELAYED FOR 5 YEARS FROM THE DATE
THE FIRST PAYMENT WAS SCHEDULED TO HAVE BEEN PAID.


 


ARTICLE 5


ACCOUNTS


 


5.1           PARTICIPANT ACCOUNTS. THE PLAN ADMINISTRATOR SHALL ESTABLISH
SEPARATE DISTRIBUTION ACCOUNTS WITH RESPECT TO A PARTICIPANT FOR EACH
DISTRIBUTION OPTION. A PARTICIPANT’S DISTRIBUTION ACCOUNTS SHALL CONSIST OF THE
RETIREMENT DISTRIBUTION ACCOUNT AND ONE OR MORE IN-SERVICE DISTRIBUTION
ACCOUNTS. A PARTICIPANT’S DISTRIBUTION ACCOUNTS SHALL BE MAINTAINED BY THE PLAN
ADMINISTRATOR IN ACCORDANCE WITH THE TERMS OF THIS PLAN UNTIL ALL OF THE
DEFERRED COMPENSATION AND INVESTMENT RETURN TO WHICH A PARTICIPANT IS ENTITLED
HAS BEEN DISTRIBUTED TO A PARTICIPANT OR HIS OR HER BENEFICIARY IN ACCORDANCE
WITH THE TERMS OF THE PLAN. A PARTICIPANT SHALL BE FULLY VESTED IN HIS OR HER
DISTRIBUTION ACCOUNTS AT ALL TIMES.


 


5.2           RETURNS ON DISTRIBUTION ACCOUNTS. A PARTICIPANT’S DISTRIBUTION
ACCOUNTS SHALL BE CREDITED WITH RETURNS IN ACCORDANCE WITH THE DEEMED INVESTMENT
OPTIONS ELECTED BY THE PARTICIPANT FROM TIME TO TIME. PARTICIPANTS MAY ALLOCATE
THEIR RETIREMENT DISTRIBUTION ACCOUNT AND/OR EACH OF THEIR IN-SERVICE
DISTRIBUTION ACCOUNTS AMONG THE DEEMED INVESTMENT OPTIONS AVAILABLE UNDER THE
PLAN ONLY IN WHOLE PERCENTAGES OF NOT LESS THAN ONE (1) PERCENT. THE RATE OF
RETURN, POSITIVE OR NEGATIVE, CREDITED UNDER EACH DEEMED INVESTMENT OPTION IS
BASED UPON THE ACTUAL INVESTMENT PERFORMANCE OF THE CORRESPONDING INVESTMENT
PORTFOLIOS OF THE COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLAN, OR SUCH OTHER
INVESTMENT FUND(S) AS THE COMPENSATION COMMITTEE MAY DESIGNATE FROM TIME TO
TIME, AND SHALL EQUAL THE TOTAL RETURN OF SUCH INVESTMENT FUND NET OF ASSET
BASED CHARGES, INCLUDING, WITHOUT LIMITATION, MONEY MANAGEMENT FEES, FUND
EXPENSES AND MORTALITY AND EXPENSE RISK INSURANCE CONTRACT CHARGES. THE
COMPENSATION COMMITTEE RESERVES THE RIGHT, ON A PROSPECTIVE BASIS, TO ADD OR
DELETE DEEMED INVESTMENT OPTIONS.


 


5.3           DEEMED INVESTMENT OPTIONS. EXCEPT AS OTHERWISE PROVIDED PURSUANT
TO SECTION 5.2, THE DEEMED INVESTMENT OPTIONS AVAILABLE UNDER THE PLAN SHALL
CONSIST OF PRE-DETERMINED ACTUAL INVESTMENT OPTIONS WHICH CORRESPOND TO CERTAIN
INVESTMENT PORTFOLIOS OF THE COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLAN, OR
SUCH OTHER INVESTMENT FUND(S) AS THE COMPENSATION COMMITTEE MAY DESIGNATE FROM
TIME TO TIME.


 

Notwithstanding that the rates of return credited to Participants’ Distribution
Accounts under the Deemed Investment Options are based upon the actual
performance of the corresponding portfolios of the Company’s qualified defined
contribution plan, or such other investment fund(s) as the Compensation
Committee may designate, the Company shall not be obligated to invest any
Deferred Compensation by Participants under this Plan, or any other amounts, in
such portfolios or in any other investment funds.

 

5

--------------------------------------------------------------------------------


 


5.4           CHANGES IN DEEMED INVESTMENT OPTIONS. A PARTICIPANT MAY CHANGE THE
DEEMED INVESTMENT OPTIONS TO WHICH THE PARTICIPANT’S DISTRIBUTION ACCOUNTS ARE
DEEMED TO BE ALLOCATED WITH WHATEVER FREQUENCY IS DETERMINED BY THE PLAN
ADMINISTRATOR, WHICH SHALL NOT BE LESS THAN FOUR TIMES PER PLAN YEAR. EACH SUCH
CHANGE MAY INCLUDE (A) REALLOCATION OF THE PARTICIPANT’S EXISTING ACCOUNTS IN
WHOLE PERCENTAGES OF NOT LESS THAN ONE (1) PERCENT, AND/OR (B) CHANGE IN
INVESTMENT ALLOCATION OF AMOUNTS TO BE CREDITED TO THE PARTICIPANT’S ACCOUNTS IN
THE FUTURE, AS THE PARTICIPANT MAY ELECT. NOTWITHSTANDING THE PROVISIONS HEREIN,
ANY CHANGE THAT REALLOCATES PARTICIPANT’S EXISTING ACCOUNTS TO OR FROM THE
DEEMED COMPANY STOCK FUND OR THAT INCREASES OR REDUCES THE ALLOCATION TO THE
DEEMED COMPANY STOCK FUND SHALL NOT BECOME EFFECTIVE UNTIL THE FIRST BUSINESS
DAY OF THE NEXT CALENDAR QUARTER, OR SUCH OTHER DATE AS IS DETERMINED BY THE
COMPENSATION COMMITTEE IN ITS SOLE DISCRETION.


 


5.5           VALUATION OF ACCOUNTS. THE VALUE OF A PARTICIPANT’S DISTRIBUTION
ACCOUNTS AS OF ANY DATE SHALL EQUAL THE AMOUNTS THERETOFORE CREDITED TO SUCH
ACCOUNTS, INCLUDING ANY EARNINGS (POSITIVE OR NEGATIVE) DEEMED TO BE EARNED ON
SUCH ACCOUNTS IN ACCORDANCE WITH SECTION 5.2 THROUGH THE DAY PRECEDING SUCH
DATE, LESS THE AMOUNTS THERETOFORE DEDUCTED FROM SUCH ACCOUNTS.


 


5.6           STATEMENT OF ACCOUNTS. THE PLAN ADMINISTRATOR SHALL PROVIDE TO
EACH PARTICIPANT, NOT LESS FREQUENTLY THAN QUARTERLY, A STATEMENT IN SUCH FORM
AS THE PLAN ADMINISTRATOR DEEMS DESIRABLE SETTING FORTH THE BALANCE STANDING TO
THE CREDIT OF EACH PARTICIPANT IN EACH OF HIS DISTRIBUTION ACCOUNTS.


 


5.7           DISTRIBUTIONS FROM ACCOUNTS. ANY DISTRIBUTION MADE TO OR ON BEHALF
OF A PARTICIPANT FROM ONE OR MORE OF HIS DISTRIBUTION ACCOUNTS IN AN AMOUNT
WHICH IS LESS THAN THE ENTIRE BALANCE OF ANY SUCH ACCOUNT SHALL BE MADE PRO RATA
FROM EACH OF THE DEEMED INVESTMENT OPTIONS TO WHICH SUCH ACCOUNT IS THEN
ALLOCATED.


 


5.8           DEEMED COMPANY STOCK FUND. NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN TO THE CONTRARY, FOR PURPOSES OF A PARTICIPANT WHO DIRECTS ANY PORTION
OF HIS DISTRIBUTION ACCOUNTS TO BE CREDITED WITH RETURNS IN ACCORDANCE WITH THE
DEEMED INVESTMENT OPTION CONSISTING OF THE COMPANY STOCK FUND, (A) DEFERRED
COMPENSATION SHALL BE CREDITED TO THAT PORTION OF THE PARTICIPANT’S DISTRIBUTION
ACCOUNTS WHICH ARE CREDITED WITH RETURNS IN ACCORDANCE WITH THE DEEMED
INVESTMENT OPTION CONSISTING OF THE COMPANY STOCK FUND AS OF THE FIRST BUSINESS
DAY OF THE CALENDAR QUARTER, OR AS OF SUCH OTHER DATE AS IS DETERMINED BY THE
COMPENSATION COMMITTEE IN ITS SOLE DISCRETION, ON OR FOLLOWING THE DATE THAT
DEFERRED COMPENSATION WOULD HAVE OTHERWISE BEEN PAID TO THE PARTICIPANT AND
(B) FOR THE PERIOD COMMENCING ON THE DATE DEFERRED COMPENSATION WOULD HAVE
OTHERWISE BEEN PAID TO THE PARTICIPANT UNTIL SUCH DATE AS THE DEFERRED
COMPENSATION IS ACTUALLY CREDITED TO THAT PORTION OF THE PARTICIPANT’S
DISTRIBUTION ACCOUNTS WHICH ARE CREDITED WITH RETURNS IN ACCORDANCE WITH THE
DEEMED INVESTMENT OPTION CONSISTING OF THE COMPANY STOCK FUND, SUCH AMOUNTS
SHALL BE DEEMED TO EARN A RATE OF RETURN EQUAL TO THE MONTHLY APPLICABLE FEDERAL
RATE AS OF THE FIRST OF THE MONTH.

 

6

--------------------------------------------------------------------------------


 


ARTICLE 6


DISTRIBUTIONS


 


6.1           RETIREMENT DISTRIBUTION OPTION. SUBJECT TO SECTION 7.1,
DISTRIBUTION OF THE PARTICIPANT’S RETIREMENT DISTRIBUTION ACCOUNT SHALL COMMENCE
ON THE LATER OF (A) THE 60TH DAY AFTER THE PARTICIPANT’S RETIREMENT OR (B) THE
YEAR FOLLOWING THE PARTICIPANT’S ATTAINMENT OF AGE 65 OR OTHER ELECTED AGE
GREATER THAN AGE 55 BUT LESS THAN AGE 65, AS ELECTED BY THE PARTICIPANT IN THE
ELECTION AGREEMENT PURSUANT TO WHICH SUCH RETIREMENT DISTRIBUTION ACCOUNT WAS
ESTABLISHED.


 


6.2           IN-SERVICE DISTRIBUTION OPTION. SUBJECT TO SECTION 7.2, THE
PARTICIPANT’S IN-SERVICE DISTRIBUTION ACCOUNT FOR ANY PLAN YEAR SHALL BE
DISTRIBUTED COMMENCING ON FEBRUARY 28 OF THE PLAN YEAR ELECTED BY THE
PARTICIPANT IN THE ELECTION AGREEMENT PURSUANT TO WHICH SUCH IN-SERVICE
DISTRIBUTION ACCOUNT WAS ESTABLISHED. NOTWITHSTANDING THE FOREGOING, A
PARTICIPANT SHALL NOT BE ENTITLED TO ALLOCATE ANY DEFERRALS TO AN IN-SERVICE
DISTRIBUTION ACCOUNT FOR THE TWO PLAN YEARS PRECEDING THE PLAN YEAR WHICH
INCLUDES THE DATE ON WHICH SUCH ACCOUNT IS TO BE DISTRIBUTED AND SUCH ADDITIONAL
DEFERRALS SHALL INSTEAD BE ALLOCATED TO THE RETIREMENT DISTRIBUTION ACCOUNT.


 


ARTICLE 7


BENEFITS TO PARTICIPANTS


 


7.1           BENEFITS UNDER THE RETIREMENT DISTRIBUTION OPTION. BENEFITS UNDER
THE RETIREMENT DISTRIBUTION OPTION SHALL BE PAID TO A PARTICIPANT AS FOLLOWS:


 


(A)           BENEFITS UPON RETIREMENT. IN THE CASE OF A PARTICIPANT WHOSE
DISCONTINUANCE OF SERVICE WITH THE BOARD IS ON ACCOUNT OF RETIREMENT AND WHOSE
RETIREMENT DISTRIBUTION ACCOUNT BALANCE, WHEN ADDED TO HIS IN-SERVICE
DISTRIBUTION ACCOUNT BALANCE AND THE BENEFIT PAYABLE FROM ANY OTHER NONQUALIFIED
DEFERRED COMPENSATION ARRANGEMENT THAT IS REQUIRED TO BE AGGREGATED WITH THE
PLAN UNDER SECTION 1.409A-1(E) OF THE TREASURY REGULATIONS AS OF THE DATE
PAYMENT WOULD OTHERWISE COMMENCE EXCEEDS $10,000, THE PARTICIPANT’S RETIREMENT
DISTRIBUTION ACCOUNT SHALL BE DISTRIBUTED IN ONE OF THE FOLLOWING METHODS, AS
ELECTED BY THE PARTICIPANT IN WRITING IN THE ELECTION AGREEMENT:  (I) IN A LUMP
SUM; (II) IN ANNUAL INSTALLMENTS OVER FIVE YEARS; (III) IN ANNUAL INSTALLMENTS
OVER TEN YEARS; OR (IV) IN ANNUAL INSTALLMENTS OVER 15 YEARS. ANY LUMP-SUM
BENEFIT PAYABLE IN ACCORDANCE WITH THIS PARAGRAPH SHALL BE PAID ON THE DATE THAT
IS 60 DAYS AFTER THE DATE OF RETIREMENT OR ON FEBRUARY 28 OF THE PLAN YEAR
ELECTED BY THE PARTICIPANT IN AN AMOUNT EQUAL TO THE VALUE OF SUCH RETIREMENT
DISTRIBUTION ACCOUNT AS OF THE DATE OF DISTRIBUTION. AN INITIAL ANNUAL
INSTALLMENT PAYMENT SHALL BE PAID ON THE DATE THAT IS 60 DAYS AFTER THE DATE OF
RETIREMENT OR ON FEBRUARY 28 OF THE PLAN YEAR ELECTED BY THE PARTICIPANT IN AN
AMOUNT EQUAL TO (I) THE VALUE OF SUCH RETIREMENT DISTRIBUTION ACCOUNT TO BE SO
DISTRIBUTED AS OF THE LAST BUSINESS DAY OF THE PLAN YEAR PRECEDING THE DATE OF
PAYMENT, DIVIDED BY (II) THE NUMBER OF ANNUAL INSTALLMENT PAYMENTS ELECTED BY
THE PARTICIPANT. THE REMAINING ANNUAL INSTALLMENTS SHALL BE PAID ON FEBRUARY 28
OF EACH SUCCEEDING PLAN YEAR IN AN AMOUNT EQUAL TO (I) THE VALUE OF SUCH
RETIREMENT DISTRIBUTION ACCOUNT AS OF THE LAST BUSINESS DAY OF THE IMMEDIATELY
PRECEDING PLAN YEAR DIVIDED BY (II) THE NUMBER OF INSTALLMENTS REMAINING;
PROVIDED THAT THE LAST INSTALLMENT PAYMENT SHALL

 

7

--------------------------------------------------------------------------------


 


BE IN AN AMOUNT EQUAL TO THE VALUE OF THE RETIREMENT DISTRIBUTION ACCOUNT ON THE
DATE OF SUCH LAST INSTALLMENT PAYMENT. A PARTICIPANT MAY CHANGE THE ELECTION
REGARDING THE MANNER OF PAYMENT AS DESCRIBED IN SECTION 4.3 AS PERMITTED BY
SECTION 409A OF THE CODE.


 


(B)           BENEFITS UPON SEPARATION FROM SERVICE. IN THE CASE OF A
PARTICIPANT WHO HAS A SEPARATION FROM SERVICE PRIOR TO THE EARLIEST DATE ON
WHICH THE PARTICIPANT IS ELIGIBLE FOR RETIREMENT, OTHER THAN ON ACCOUNT OF
DEATH, OR WHOSE RETIREMENT ACCOUNT BALANCE WHEN ADDED TO HIS IN-SERVICE
DISTRIBUTION ACCOUNT BALANCE AND THE BENEFIT PAYABLE FROM ANY OTHER NONQUALIFIED
DEFERRED COMPENSATION ARRANGEMENT THAT IS REQUIRED TO BE AGGREGATED WITH THE
PLAN UNDER SECTION 1.409A-1(E) OF THE TREASURY REGULATIONS AS OF THE DATE
PAYMENT WOULD OTHERWISE COMMENCE DOES NOT EXCEED $10,000, THE PARTICIPANT’S
RETIREMENT DISTRIBUTION ACCOUNT SHALL BE DISTRIBUTED IN A LUMP SUM ON THE 60TH
DAY FOLLOWING THE DATE OF SUCH SEPARATION FROM SERVICE.


 


7.2           BENEFITS UNDER THE IN-SERVICE DISTRIBUTION OPTION. BENEFITS UNDER
THE IN-SERVICE DISTRIBUTION OPTION SHALL BE PAID TO A PARTICIPANT AS FOLLOWS:


 


(A)           IN-SERVICE DISTRIBUTIONS. IN THE CASE OF A PARTICIPANT WHO
CONTINUES IN SERVICE WITH THE BOARD, THE PARTICIPANT’S IN-SERVICE DISTRIBUTION
ACCOUNT FOR ANY PLAN YEAR SHALL BE PAID AS IRREVOCABLY ELECTED BY THE
PARTICIPANT IN THE ELECTION AGREEMENT PURSUANT TO WHICH SUCH IN-SERVICE
DISTRIBUTION ACCOUNT WAS ESTABLISHED IN ONE LUMP SUM OR IN ANNUAL INSTALLMENTS
PAYABLE OVER 2, 3, 4, OR 5 YEARS. ANY LUMP-SUM BENEFIT PAYABLE IN ACCORDANCE
WITH THIS PARAGRAPH SHALL BE PAID ON FEBRUARY 28 OF SUCH PLAN YEAR IN AN AMOUNT
EQUAL TO THE VALUE OF SUCH IN-SERVICE DISTRIBUTION ACCOUNT ON THE DATE OF
PAYMENT. THE INITIAL ANNUAL INSTALLMENT PAYMENT SHALL BE PAID ON FEBRUARY 28 OF
SUCH PLAN YEAR IN AN AMOUNT EQUAL TO (I) THE VALUE OF SUCH IN-SERVICE
DISTRIBUTION ACCOUNT AS OF THE LAST BUSINESS DAY OF THE PLAN YEAR PRECEDING THE
DATE OF PAYMENT, DIVIDED BY (II) THE NUMBER OF ANNUAL INSTALLMENT PAYMENTS
ELECTED BY THE PARTICIPANT IN THE ELECTION AGREEMENT PURSUANT TO WHICH SUCH
IN-SERVICE DISTRIBUTION ACCOUNT WAS ESTABLISHED. THE REMAINING ANNUAL
INSTALLMENTS SHALL BE PAID ON FEBRUARY 28 OF EACH SUCCEEDING YEAR IN AN AMOUNT
EQUAL TO (I) THE VALUE OF SUCH IN-SERVICE DISTRIBUTION ACCOUNT AS OF THE LAST
BUSINESS DAY OF THE IMMEDIATELY PRECEDING PLAN YEAR DIVIDED BY (II) THE NUMBER
OF INSTALLMENTS REMAINING; PROVIDED THAT THE LAST INSTALLMENT PAYMENT SHALL BE
IN AN AMOUNT EQUAL TO THE VALUE OF SUCH IN-SERVICE DISTRIBUTION ACCOUNT ON THE
DATE OF SUCH LAST INSTALLMENT PAYMENT.


 


(B)           BENEFITS UPON SEPARATION FROM SERVICE. IN THE CASE OF A
PARTICIPANT WHO HAS A SEPARATION FROM SERVICE PRIOR TO THE DATE ON WHICH THE
PARTICIPANT’S IN-SERVICE DISTRIBUTION ACCOUNT WOULD OTHERWISE BE DISTRIBUTED,
OTHER THAN ON ACCOUNT OF DEATH, SUCH IN-SERVICE DISTRIBUTION ACCOUNT SHALL BE
DISTRIBUTED AS IRREVOCABLY ELECTED BY THE PARTICIPANT IN THE ELECTION AGREEMENT
PURSUANT TO WHICH SUCH IN-SERVICE DISTRIBUTION ACCOUNT WAS ESTABLISHED.

 

8

--------------------------------------------------------------------------------


 


ARTICLE 8


SURVIVOR BENEFITS


 


8.1           DEATH OF PARTICIPANT PRIOR TO THE COMMENCEMENT OF BENEFITS. IN THE
EVENT OF A PARTICIPANT’S DEATH PRIOR TO THE COMMENCEMENT OF BENEFITS IN
ACCORDANCE WITH ARTICLE 7, BENEFITS SHALL BE PAID TO THE PARTICIPANT’S
BENEFICIARY, AS DETERMINED UNDER SECTION 11.4, PURSUANT TO SECTION 8.2 OR 8.3,
WHICHEVER IS APPLICABLE, IN LIEU OF ANY BENEFITS OTHERWISE PAYABLE UNDER THE
PLAN TO OR ON BEHALF OF SUCH PARTICIPANT.


 


8.2           SURVIVOR BENEFITS UNDER THE RETIREMENT DISTRIBUTION OPTION. IN THE
CASE OF A PARTICIPANT WITH RESPECT TO WHOM THE PLAN ADMINISTRATOR HAS
ESTABLISHED A RETIREMENT DISTRIBUTION ACCOUNT, AND WHO DIES PRIOR TO THE
COMMENCEMENT OF BENEFITS UNDER SUCH RETIREMENT DISTRIBUTION ACCOUNT PURSUANT TO
SECTION 7.1, DISTRIBUTION OF SUCH RETIREMENT DISTRIBUTION ACCOUNT SHALL BE MADE
IN A LUMP SUM ON THE FIRST DAY OF THE SECOND MONTH FOLLOWING THE PARTICIPANT’S
DEATH. THE AMOUNT OF ANY LUMP SUM BENEFIT PAYABLE IN ACCORDANCE WITH THIS
SECTION SHALL EQUAL THE VALUE OF SUCH RETIREMENT DISTRIBUTION ACCOUNT AS OF THE
DATE ON WHICH SUCH BENEFIT IS PAID.


 


8.3           SURVIVOR BENEFITS UNDER THE IN-SERVICE DISTRIBUTION OPTION. IN THE
CASE OF A PARTICIPANT WITH RESPECT TO WHOM THE PLAN ADMINISTRATOR HAS
ESTABLISHED ONE OR MORE IN-SERVICE DISTRIBUTION ACCOUNTS, AND WHO DIES PRIOR TO
THE DATE ON WHICH SUCH IN-SERVICE DISTRIBUTION ACCOUNTS ARE TO BE PAID PURSUANT
TO SECTION 7.2, DISTRIBUTION OF SUCH IN-SERVICE DISTRIBUTION ACCOUNTS SHALL BE
MADE IN A LUMP SUM ON THE FIRST DAY OF THE SECOND MONTH FOLLOWING THE
PARTICIPANT’S DEATH. THE AMOUNT OF ANY LUMP SUM BENEFIT PAYABLE IN ACCORDANCE
WITH THIS SECTION SHALL EQUAL THE VALUE OF SUCH IN-SERVICE DISTRIBUTION ACCOUNT
AS OF THE DATE ON WHICH SUCH BENEFIT IS PAID.


 


8.4           DEATH OF PARTICIPANT AFTER BENEFITS HAVE COMMENCED. IN THE EVENT A
PARTICIPANT DIES AFTER ANNUAL INSTALLMENT BENEFITS PAYABLE UNDER SECTION 7.1 OR
7.2 HAVE COMMENCED, BUT BEFORE THE ENTIRE BALANCE OF THE APPLICABLE DISTRIBUTION
ACCOUNT HAS BEEN PAID, ANY REMAINING INSTALLMENTS SHALL CONTINUE TO BE PAID TO
THE PARTICIPANT’S BENEFICIARY, AS DETERMINED UNDER SECTION 11.4, AT SUCH TIMES
AND IN SUCH AMOUNTS AS THEY WOULD HAVE BEEN PAID TO THE PARTICIPANT HAD THE
PARTICIPANT SURVIVED.


 


ARTICLE 9


EMERGENCY BENEFIT


 

In the event that the Plan Administrator, upon written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
unforeseeable emergency, the Company shall pay to the Participant from the
Participant’s Distribution Account(s), within 60 days following such
determination, an amount not exceeding the amount reasonably necessary to meet
the emergency (which may include amounts necessary to pay any Federal, State, or
local income taxes or penalties reasonably anticipated that result from the
distribution) (the “Emergency Benefit”). For purposes of this Plan, an
unforeseeable emergency is a severe financial hardship of the Participant
arising from an illness or accident of the Participant, the Participant’s
spouse, or the Participant’s dependent (as defined in Section 152(a) of the
Code);

 

9

--------------------------------------------------------------------------------


 

loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster); or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. Cash needs arising from foreseeable events such as the
education expenses for children shall not be considered to be the result of an
unforeseeable financial emergency. Emergency Benefits shall be paid first from
the Participant’s In-Service Distribution Accounts, if any, to the extent the
balance of one or more of such In-Service Distribution Accounts is sufficient to
meet the emergency, in the order in which such Accounts would otherwise be
distributed to the Participant. If the distribution exhausts the In-Service
Distribution Accounts, the Retirement Distribution Account may be accessed. With
respect to that portion of any Distribution Account which is distributed to a
Participant as an Emergency Benefit, in accordance with this Article, no further
benefit shall be payable to the Participant under this Plan. Notwithstanding
anything in this Plan to the contrary, a Participant who receives an Emergency
Benefit in any Plan Year shall not be entitled to make any further deferrals for
the remainder of such Plan Year. It is intended that the Plan Administrator’s
determination as to whether a Participant has suffered an “unforeseeable
emergency” shall be made consistent with the requirements under Section 409A of
the Code.

 


ARTICLE 10


ADMINISTRATION


 


10.1        PLAN ADMINISTRATOR. THE COMPANY SHALL HAVE THE SOLE RESPONSIBILITY
FOR THE ADMINISTRATION OF THE PLAN AND IS DESIGNATED AS PLAN ADMINISTRATOR.


 


10.2        APPOINTMENT OF ADMINISTRATIVE COMMITTEE. THE COMPANY MAY DELEGATE
ITS DUTIES AS PLAN ADMINISTRATOR TO AN ADMINISTRATIVE COMMITTEE. THE MEMBERS OF
THE ADMINISTRATIVE COMMITTEE SHALL BE SELECTED BY THE BOARD.


 


10.3        POWERS OF PLAN ADMINISTRATOR. THE PLAN ADMINISTRATOR SHALL HAVE THE
FULL AND EXCLUSIVE POWER, DISCRETION AND AUTHORITY TO ADMINISTER THE PLAN. THE
DETERMINATIONS AND DECISIONS OF THE PLAN ADMINISTRATOR ARE FINAL AND BINDING ON
ALL PERSONS. THE PLAN ADMINISTRATOR’S POWERS SHALL INCLUDE BUT SHALL NOT BE
LIMITED TO, THE POWER TO:


 


(A)           MAINTAIN RECORDS PERTAINING TO THE PLAN.


 


(B)           INTERPRET THE TERMS AND PROVISIONS OF THE PLAN, AND TO CONSTRUE
AMBIGUITIES AND CORRECT OMISSIONS.


 


(C)           ESTABLISH PROCEDURES BY WHICH PARTICIPANTS MAY APPLY FOR BENEFITS
UNDER THE PLAN AND APPEAL A DENIAL OF BENEFITS.


 


(D)           DETERMINE THE RIGHTS UNDER THE PLAN OF ANY PARTICIPANT APPLYING
FOR OR RECEIVING BENEFITS.


 


(E)           ADMINISTER THE CLAIMS PROCEDURE PROVIDED IN THIS ARTICLE.

 

10

--------------------------------------------------------------------------------


 


(F)            PERFORM ALL ACTS NECESSARY TO MEET THE REPORTING AND DISCLOSURE
OBLIGATIONS IMPOSED BY THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”).


 


(G)           DELEGATE SPECIFIC RESPONSIBILITIES FOR THE OPERATION AND
ADMINISTRATION OF THE PLAN TO SUCH EMPLOYEES OR AGENTS AS IT DEEMS ADVISABLE AND
NECESSARY.


 

In the exercise of its powers, the Plan Administrator shall be entitled to rely
upon all tables, valuations, certificates and reports furnished by any
accountant or consultant and upon opinions given by any legal counsel in each
case duly selected by the Plan Administrator.

 


10.4        LIMITATION OF LIABILITY. THE PLAN ADMINISTRATOR AND THE COMPANY AND
THEIR RESPECTIVE OFFICERS AND DIRECTORS (INCLUDING BUT NOT LIMITED TO THE
MEMBERS OF THE BOARD), SHALL NOT BE LIABLE FOR ANY ACT OR OMISSION RELATING TO
THEIR DUTIES UNDER THE PLAN, UNLESS SUCH ACT OR OMISSION IS ATTRIBUTABLE TO
THEIR OWN WILLFUL MISCONDUCT OR LACK OF GOOD FAITH.


 


10.5        CLAIMS PROCEDURES.


 


(A)           ALL CLAIMS UNDER THE PLAN SHALL BE DIRECTED TO THE ATTENTION OF
THE PLAN ADMINISTRATOR. ANY PARTICIPANT OR BENEFICIARY WHOSE APPLICATION FOR
BENEFITS OR OTHER CLAIM UNDER THE PLAN HAS BEEN DENIED, IN WHOLE OR IN PART,
SHALL BE GIVEN WRITTEN NOTICE OF THE DENIAL BY THE PLAN ADMINISTRATOR WITHIN
SIXTY (60) DAYS AFTER THE RECEIPT OF THE CLAIM. THE NOTICE SHALL EXPLAIN THAT
THE PARTICIPANT OR BENEFICIARY MAY REQUEST A REVIEW OF THE DENIAL AND THE
PROCEDURE FOR REQUESTING REVIEW. THE NOTICE SHALL DESCRIBE ANY ADDITIONAL
INFORMATION NECESSARY TO PERFECT THE PARTICIPANT’S OR BENEFICIARY’S CLAIM AND
EXPLAIN WHY SUCH INFORMATION IS NECESSARY. IF A PARTICIPANT OR BENEFICIARY DOES
NOT RECEIVE A WRITTEN RESPONSE TO A CLAIM WITHIN SIXTY (60) DAYS AFTER RECEIPT
OF THE CLAIM BY THE PLAN ADMINISTRATOR, THE CLAIM WILL BE DEEMED TO BE DENIED.


 


(B)           A PARTICIPANT OR BENEFICIARY MAY MAKE A WRITTEN REQUEST TO THE
PLAN ADMINISTRATOR FOR A REVIEW OF ANY DENIAL OF CLAIMS UNDER THIS PLAN. THE
REQUEST FOR REVIEW MUST BE IN WRITING AND MUST BE MADE WITHIN SIXTY (60) DAYS
AFTER THE MAILING DATE OF THE NOTICE OF DENIAL OR THE DEEMED DENIAL. THE REQUEST
SHALL REFER TO THE PROVISIONS OF THE PLAN ON WHICH IT IS BASED AND SHALL SET
FORTH THE FACTS RELIED UPON AS JUSTIFYING A REVERSAL OR MODIFICATION OF THE
DETERMINATION BEING APPEALED.


 


(C)           A PARTICIPANT OR BENEFICIARY WHO REQUESTS A REVIEW OF DENIAL OF
CLAIMS IN ACCORDANCE WITH THIS CLAIMS PROCEDURE MAY EXAMINE PERTINENT DOCUMENTS
AND SUBMIT PERTINENT ISSUES AND COMMENTS IN WRITING. A PARTICIPANT OR
BENEFICIARY MAY HAVE A DULY AUTHORIZED REPRESENTATIVE ACT ON HIS OR HER BEHALF
IN EXERCISING HIS OR HER RIGHT TO REQUEST A REVIEW AND ANY OTHER RIGHTS GRANTED
BY THIS CLAIMS PROCEDURE. THE PLAN ADMINISTRATOR SHALL PROVIDE A REVIEW OF THE
DECISION DENYING THE CLAIM WITHIN SIXTY (60) DAYS AFTER RECEIVING THE WRITTEN
REQUEST FOR REVIEW. IF A PARTICIPANT OR BENEFICIARY DOES NOT RECEIVE A WRITTEN
RESPONSE TO A REQUEST FOR A REVIEW WITHIN THE FOREGOING TIME LIMIT, SUCH REQUEST
WILL BE DEEMED TO BE DENIED. A DECISION BY THE PLAN ADMINISTRATOR FOR REVIEW
SHALL BE FINAL AND BINDING ON ALL PERSONS.

 

11

--------------------------------------------------------------------------------


 


ARTICLE 11


MISCELLANEOUS


 


11.1        UNFUNDED PLAN.


 


(A)           THE PLAN SHALL BE AN UNFUNDED PLAN MAINTAINED BY THE COMPANY FOR
THE PURPOSE OF PROVIDING BENEFITS TO THE TRUSTEES. THE COMPANY SHALL NOT BE
REQUIRED TO SET ASIDE, EARMARK OR ENTRUST ANY FUND OR MONEY WITH WHICH TO PAY
THEIR OBLIGATIONS UNDER THIS PLAN OR TO INVEST IN ANY PARTICULAR INVESTMENT
VEHICLE AND MAY CHANGE INVESTMENTS OF COMPANY ASSETS AT ANY TIME.


 


(B)           THE COMPANY MAY ESTABLISH A TRUST TO HOLD PROPERTY THAT MAY BE
USED TO PAY BENEFITS UNDER THE PLAN. THE TRUST SHALL BE A DOMESTIC TRUST
MAINTAINED IN THE UNITED STATES. THE TRUST SHALL BE INTENDED TO BE A GRANTOR
TRUST, WITHIN THE MEANING OF SECTION 671 OF THE CODE, OF WHICH THE COMPANY IS
THE GRANTOR, AND THE PLAN IS TO BE CONSTRUED IN ACCORDANCE WITH THAT INTENTION.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, THE ASSETS OF THE TRUST WILL
REMAIN THE PROPERTY OF THE COMPANY AND WILL BE SUBJECT TO THE CLAIMS OF
CREDITORS IN THE EVENT OF BANKRUPTCY OR INSOLVENCY, AS PROVIDED IN THE TRUST
AGREEMENT. NO PARTICIPANT OR PERSON CLAIMING THROUGH A PARTICIPANT WILL HAVE ANY
PRIORITY CLAIM ON THE ASSETS OF THE TRUST OR ANY SECURITY INTEREST OR OTHER
RIGHT SUPERIOR TO THE RIGHTS OF A GENERAL CREDITOR OF THE COMPANY AS PROVIDED IN
THE TRUST AGREEMENT.


 


(C)           SUBJECT TO THE FOLLOWING PROVISIONS OF THIS SECTION 11.1(C), ALL
BENEFITS UNDER THIS PLAN SHALL BE PAID BY THE COMPANY FROM ITS GENERAL ASSETS
AND/OR THE ASSETS OF THE TRUST, WHICH ASSETS SHALL, AT ALL TIMES, REMAIN SUBJECT
TO THE CLAIMS OF CREDITORS AS PROVIDED IN THE TRUST AGREEMENT.


 


(D)           NEITHER PARTICIPANTS, THEIR BENEFICIARIES NOR THEIR LEGAL
REPRESENTATIVES SHALL HAVE ANY RIGHT, OTHER THAN THE RIGHT OF AN UNSECURED
GENERAL CREDITOR, AGAINST THE COMPANY IN RESPECT OF ANY PORTION OF A
PARTICIPANT’S ACCOUNT AND SHALL HAVE NO RIGHT, TITLE OR INTEREST, LEGAL OR
EQUITABLE, IN OR TO ANY ASSET OF THE COMPANY OR THE TRUST.


 


11.2        SPENDTHRIFT PROVISION. THE PLAN SHALL NOT IN ANY MANNER BE LIABLE
FOR OR SUBJECT TO THE DEBTS OR LIABILITIES OF ANY PARTICIPANT OR BENEFICIARY. NO
BENEFIT OR INTEREST UNDER THE PLAN IS SUBJECT TO ASSIGNMENT, ALIENATION, PLEDGE
OR ENCUMBRANCE, WHETHER VOLUNTARY OR INVOLUNTARY, AND ANY PURPORTED OR ATTEMPTED
ASSIGNMENT, ALIENATION, PLEDGE OR ENCUMBRANCE OF BENEFITS SHALL BE VOID AND WILL
NOT BE RECOGNIZED BY THE COMPANY.


 


11.3        EMPLOYMENT RIGHTS. THE EXISTENCE OF THE PLAN SHALL NOT GRANT A
PARTICIPANT ANY LEGAL OR EQUITABLE RIGHT TO CONTINUE AS A TRUSTEE NOR AFFECT THE
RIGHT OF THE COMPANY TO DISCONTINUE THE SERVICE OF A PARTICIPANT AS A TRUSTEE.


 


11.4        DESIGNATION OF BENEFICIARY. EACH PARTICIPANT MAY DESIGNATE A
BENEFICIARY OR BENEFICIARIES (WHICH BENEFICIARY MAY BE AN ENTITY OTHER THAN A
NATURAL PERSON) TO RECEIVE ANY PAYMENTS WHICH MAY BE MADE FOLLOWING THE
PARTICIPANT’S DEATH. SUCH DESIGNATION MAY BE CHANGED OR CANCELED AT ANY TIME
WITHOUT THE CONSENT OF ANY SUCH BENEFICIARY. ANY SUCH DESIGNATION, CHANGE OR
CANCELLATION MUST BE MADE IN A FORM APPROVED BY THE PLAN ADMINISTRATOR AND SHALL
NOT BE EFFECTIVE UNTIL RECEIVED BY THE PLAN ADMINISTRATOR, OR ITS DESIGNEE. IF
NO

 

12

--------------------------------------------------------------------------------


 


BENEFICIARY HAS BEEN NAMED, OR IF THE DESIGNATED BENEFICIARY OR BENEFICIARIES
SHALL HAVE PREDECEASED THE PARTICIPANT, THE BENEFICIARY SHALL BE THE
PARTICIPANT’S ESTATE. IF A PARTICIPANT DESIGNATES MORE THAN ONE BENEFICIARY, THE
INTERESTS OF SUCH BENEFICIARIES SHALL BE PAID IN EQUAL SHARES, UNLESS THE
PARTICIPANT HAS SPECIFICALLY DESIGNATED OTHERWISE.


 


11.5         AMENDMENT OR TERMINATION. SUBJECT TO THE REQUIREMENTS OF
SECTION 409A OF THE CODE AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER,
THE COMPANY RESERVES THE RIGHT TO AMEND, MODIFY, SUSPEND OR TERMINATE THE PLAN
AT ANY TIME WITHOUT PRIOR NOTICE BY ACTION OF ITS BOARD; PROVIDED, HOWEVER, THAT
NO SUCH ACTION MAY DEPRIVE A PARTICIPANT OF HIS RIGHTS TO RECEIVE A BENEFIT
PURSUANT TO THE PLAN WITH RESPECT TO COMPENSATION DEFERRED PRIOR TO SUCH ACTION.


 


11.6         NO FIDUCIARY RELATIONSHIP CREATED. NOTHING CONTAINED IN THIS PLAN,
AND NO ACTION TAKEN PURSUANT TO THE PROVISIONS OF THIS PLAN, SHALL CREATE OR BE
DEEMED TO CREATE A FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY OR THE PLAN
ADMINISTRATOR AND ANY PARTICIPANT, BENEFICIARY OR ANY OTHER PERSON.


 


11.7         RELEASE. ANY PAYMENT TO ANY PARTICIPANT OR BENEFICIARY IN
ACCORDANCE WITH THE PROVISIONS OF THIS PLAN SHALL, TO THE EXTENT THEREOF, BE IN
FULL SATISFACTION OF ALL CLAIMS AGAINST THE PLAN ADMINISTRATOR, THE COMPANY, AND
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES OR AGENTS.


 


11.8         NO WARRANTY OR REPRESENTATION. THE COMPANY MAKES NO WARRANTY OR
REPRESENTATION REGARDING THE EFFECT OF DEFERRALS MADE OR BENEFITS PAID UNDER
THIS PLAN FOR ANY PURPOSE.


 


11.9         CONSTRUCTION. WORDS USED IN THE MASCULINE SHALL APPLY TO THE
FEMININE WHERE APPLICABLE; AND WHEREVER THE CONTEXT OF THE PLAN DICTATES, THE
PLURAL SHALL BE READ AS THE SINGULAR AND THE SINGULAR AS THE PLURAL.


 


11.10       GOVERNING LAW. TO THE EXTENT THAT OHIO LAW IS NOT PREEMPTED BY
ERISA, THE PROVISIONS OF THE PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
OHIO.


 


11.11       COUNTERPARTS. THIS PLAN MAY BE SIGNED IN ANY ONE OR MORE
COUNTERPARTS EACH OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 


11.12       AMERICAN JOBS CREATION ACT OF 2004. THE PLAN IS INTENDED TO PROVIDE
FOR THE DEFERRAL OF COMPENSATION IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 409A OF THE CODE AND TREASURY REGULATIONS AND PUBLISHED GUIDANCE ISSUED
PURSUANT THERETO. NOTWITHSTANDING ANY PROVISION OF THE PLAN OR ANY ELECTION
AGREEMENT TO THE CONTRARY, NO OTHERWISE PERMISSIBLE ELECTION OR DISTRIBUTION
SHALL BE MADE OR GIVEN EFFECT UNDER THE PLAN THAT WOULD RESULT IN TAXATION OF
ANY AMOUNT UNDER SECTION 409A OF THE CODE.


 


11.13       TRANSITION ELECTIONS. NOTWITHSTANDING ANY OTHER ELECTIONS MADE
HEREUNDER AND ONLY TO THE EXTENT PERMITTED BY THE COMPANY AND TRANSITION
RULES ISSUED UNDER SECTION 409A OF THE CODE, THROUGH SUCH DATES AS SPECIFIED BY
THE COMPANY PURSUANT TO TRANSITIONAL GUIDANCE ISSUED UNDER SECTION 409A OF THE
CODE, PARTICIPANTS HAVE BEEN PERMITTED TO MAKE ONE OR MORE ELECTIONS AS TO THE
TIME AND FORM OF PAYMENT OF THEIR IN-SERVICE DISTRIBUTION ACCOUNTS AND
RETIREMENT DISTRIBUTION ACCOUNTS UNDER THE PLAN, PROVIDED THAT (A) ANY SUCH
ELECTIONS MADE

 

13

--------------------------------------------------------------------------------


 


DURING 2006 WERE ONLY AVAILABLE FOR AMOUNTS THAT WERE PAYABLE AFTER THE 2006
CALENDAR YEAR AND COULD NOT ACCELERATE ANY PAYMENTS INTO THE 2006 CALENDAR YEAR,
(B) ANY SUCH ELECTIONS MADE DURING 2007 WERE ONLY AVAILABLE FOR AMOUNTS THAT
WERE PAYABLE AFTER THE 2007 CALENDAR YEAR AND COULD NOT ACCELERATE ANY PAYMENTS
INTO THE 2007 CALENDAR YEAR, AND (C) ANY SUCH ELECTIONS MADE DURING 2008 WERE
ONLY AVAILABLE FOR AMOUNTS THAT WERE PAYABLE AFTER THE 2008 CALENDAR YEAR AND
COULD NOT ACCELERATE ANY PAYMENT INTO THE 2008 CALENDAR YEAR.

 


11.14       PERMISSIBLE ACCELERATIONS. NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN TO THE CONTRARY, IN ACCORDANCE WITH SECTION 1.409A-3(J)(4) OF THE
TREASURY REGULATIONS, THE COMPANY MAY, IN ITS SOLE DISCRETION, CAUSE PAYMENTS TO
OR ON BEHALF OF A PARTICIPANT TO BE ACCELERATED (I) TO THE EXTENT NECESSARY TO
FULFILL A DOMESTIC RELATIONS ORDER (AS DEFINED IN SECTION 414(P)(1)(B) OF THE
CODE, (II) TO THE EXTENT NECESSARY FOR ANY FEDERAL OFFICER OR EMPLOYEE IN THE
EXECUTIVE BRANCH TO COMPLY WITH AN ETHICS AGREEMENT WITH THE FEDERAL GOVERNMENT,
(III) TO THE EXTENT REASONABLY NECESSARY TO AVOID THE VIOLATION OF AN APPLICABLE
FEDERAL, STATE, LOCAL, OR FOREIGN ETHICS LAW OR CONFLICTS OF INTEREST LAW
(INCLUDING WHERE SUCH PAYMENT IS REASONABLY NECESSARY TO PERMIT THE PARTICIPANT
OR BENEFICIARY TO PARTICIPATE IN ACTIVITIES IN THE NORMAL COURSE OF HIS OR HER
POSITION IN WHICH A PARTICIPANT OR BENEFICIARY WOULD OTHERWISE NOT BE ABLE TO
PARTICIPATE UNDER AN APPLICABLE RULE); (IV) TO PAY FICA TAXES ON ANY AMOUNTS
DEFERRED UNDER THE PLAN AND ANY STATE, LOCAL OR FOREIGN INCOME TAX WITHHOLDING
RELATED TO SUCH FICA TAX, (V) AT ANY TIME THE PLAN FAILS TO MEET THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND THE TREASURY REGULATIONS
THEREUNDER; PROVIDED HOWEVER THAT THE AMOUNT OF THE ACCELERATED PAYMENT MAY NOT
EXCEED THE AMOUNT REQUIRED TO BE INCLUDED AS A RESULT OF THE FAILURE TO COMPLY
WITH SECTION 409A OF THE CODE AND THE TREASURY REGULATIONS THEREUNDER;
(VI) WHERE THE ACCELERATION OF THE PAYMENT IS MADE PURSUANT TO A TERMINATION AND
LIQUIDATION OF THE PLAN IN ACCORDANCE WITH SECTION 1.409A-3(J)(4)(IX) OF THE
TREASURY REGULATIONS; (VII) TO REFLECT PAYMENT OF STATE, LOCAL OR FOREIGN TAX
OBLIGATIONS ARISING FROM PARTICIPATION IN THE PLAN THAT APPLY TO THE AMOUNT
DEFERRED UNDER THE PLAN BEFORE THE AMOUNT IS PAID OR MADE AVAILABLE TO THE
PARTICIPANT OR BENEFICIARY; PROVIDED SUCH PAYMENT MAY NOT EXCEED THE AMOUNT OF
SUCH TAXES DUE AS A RESULT OF PARTICIPATION IN THE PLAN; (VIII) AS SATISFACTION
OF A DEBT OF THE PARTICIPANT OR BENEFICIARY TO THE COMPANY IN ACCORDANCE WITH
SECTION 1.409A-3(J)(4)(XIII) OF THE TREASURY REGULATIONS AND (IX) WHERE SUCH
PAYMENT OCCURS AS A PART OF A SETTLEMENT BETWEEN THE PARTICIPANT OR THE
BENEFICIARY AND THE COMPANY OF AN ARM’S LENGTH, BONA FIDE DISPUTE AS TO THE
PARTICIPANT’S OR BENEFICIARY’S RIGHT TO THE DEFERRED AMOUNT.


 

IN WITNESS WHEREOF, U-Store-It Trust,  has executed this Amended and Restated
Plan on the       day of December, 2008.

 

 

 

 

U-STORE-IT TRUST

 

 

 

 

 

 

 

 

By:

/s/ Christopher P. Marr

 

 

 

Name:

Christopher P. Marr

 

 

 

Title:

President and Chief Investment Officer

 

14

--------------------------------------------------------------------------------